                  Case 18-23233-JKO        Doc 120    Filed 09/06/19    Page 1 of 2




    ORDERED in the Southern District of Florida on September 5, 2019.




                                                       John K. Olson, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________

                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
   In re:                                              CASE NO. 18-23233-JKO
                                                       CHAPTER 7
   CAROLINE IRVINE
   THOMAS IRVINE,

            Debtor.
                                                /

                                   ORDER GRANTING
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

            THIS CASE came before the Court before the Court on negative notice upon the Motion

   for Relief from the Automatic Stay filed by U.S. Bank Trust, National Association, as Trustee of

   the Chalet Series III Trust (DE 112). No response having been filed in accordance with Local

   Rule 4001-1(C), and based in the record, it is

            ORDERED:

            1.    The automatic stay arising by reason of 11 U.S.C. 362 is lifted as to Movant, and

    Movant may complete the action in state court for the foreclosure of its mortgage, including
              Case 18-23233-JKO         Doc 120      Filed 09/06/19    Page 2 of 2




post sale and eviction actions, short sale and deed in lieu of foreclosure, against the real

property legally described as to Movant's interest in the following property:

ALL THAT CERTAIN PARCEL OF LAND IN BROWARD COUNTY, STATE OF FLORIDA,

AS MORE FULLY DESCRIBED IN OR BOOK 38000 PAGE 944 ID $484102080410, BEING

KNOWN AND DESIGNATED AS LOT 41 BENNINGTON RECORDED IN PLAT BOOK 148,

PAGE 36.

       2.      The relief granted permits Movant to pursue in rem actions against the property,

and not an in personam judgment against the Debtor.

       3.      This Order is binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

                                               ###

Submitted by Matthew B. Klein, Esq., Howard Law Group, 450 N. Park Road, Suite 800,
Hollywood, FL 33021 who is directed to serve a conformed copy of the executed Order on all
interested parties listed below and file a certificate of service with the Clerk of the Court.

The CM/ECF System, which will send a notice of electronic filing to all CM/ECF participants:

Chad T. Van Horn, Esq., 330 N. Andrews Avenue, #450, Fort Lauderdale, FL 33301

Robin R. Weiner, Trustee, PO Box 559007, Fort Lauderdale, FL 33355

Office of the US Trustee, 51 S.W. 1 Avenue, Suite 1204, Miami, FL 33130

and a true and correct copy was mailed to the non-CM/ECF participant:

Caroline Irvine and Thomas Irvine, 7141 NW 70th Terrace, Parkland, FL 33067
